

113 HR 3295 IH: Eliminating Disparities in Breast Cancer Treatment Act of 2013
U.S. House of Representatives
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3295IN THE HOUSE OF REPRESENTATIVESOctober 16, 2013Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate contributing factors to disparities in breast cancer treatment through the development of a uniform set of consensus-based breast cancer treatment performance measures for a 6-year quality reporting system and value-based purchasing system under the Medicare program.1.Short titleThis Act may be cited as the Eliminating Disparities in Breast Cancer Treatment Act of 2013.2.FindingsCongress finds the following:(1)Delays in receiving care after breast cancer diagnosis are reported to be greater for African-American women than White women.(2)Recent studies indicate that African-American women with breast cancer are less likely to receive standard therapy than White women.(3)African-American and Hispanic patients are significantly more likely than White patients to be diagnosed at a more advanced stage of breast cancer.(4)Investigators found that regardless of insurance status, African-American women are 1.9 times more likely to be diagnosed with an advanced stage of breast cancer than White women and Hispanic women are 1.4 times more likely to be diagnosed with an advanced stage of breast cancer than White women.(5)African-American women are ten percent more likely not to receive tests to determine if breast cancer has spread to axillary (underarm) lymph nodes. Studies show that health insurance status, race, income, and educational background are directly linked to irregularity in administering this vital screening.(6)According to American Cancer Society researchers, substantial disparities remain or persist regarding cancer diagnosis and treatment.3.PurposeThe purpose of this Act is to promote the implementation of standardized health care practices for breast cancer treatment under the Medicare program to eliminate disparities in the provision of care to such patients based on race, level of education, income, and health insurance status of such patients.4.Consensus-based breast cancer treatment performance measures system under MedicareTitle XVIII of the Social Security Act is amended by adding at the end the following new section:1899B.Breast cancer treatment performance measures system(a)In generalNot later than October 1, 2014, the Secretary shall establish, in accordance with the provisions of this section, a 6-year breast cancer treatment quality performance system (in this section referred to as the system) to—(1)assess and publicly disclose, through the use of quality measures, the quality of care provided for the treatment of breast cancer by specified health care providers; and(2)beginning October 1, 2017, base payment under this title to such providers for such treatment on the performance of such providers based on such measures.(b)Specified health care providers(1)In generalThe Secretary shall specify classes of providers of services and suppliers, including hospitals, cancer centers, physicians, primary care providers, and specialty providers, to which the provisions of this section shall apply.(2)DefinitionFor purposes of this section, the term specified health care provider means a provider of services or supplier specified under paragraph (1).(c)Identification and endorsement of breast cancer treatment performance measures(1)In generalUnder the system, the Secretary shall enter into agreements with the National Quality Forum, an organization that operates as a voluntary consensus standards body as defined for purposes of section 12(d) of the National Technology Transfer and Advancement Act of 1995 (Public Law 104–113) and Office of Management and Budget Revised Circular A–119 (published in the Federal Register on February 10, 1998), under which the National Quality Forum shall identify a uniform set of consensus-based performance measures to evaluate the quality of care provided by specified health care providers for the treatment of breast cancer, endorse such set of measures through its multistakeholder consensus development process, and annually update such set of measures.(2)Measures describedThe set of measures described in paragraph (1) shall include, with respect to the treatment of breast cancer, measures of patient outcomes, the process for delivering medical care related to such treatment, patient counseling and engagement in decisionmaking, patient experience of care, resource use, and practice capabilities, such as care coordination.(d)Reporting process(1)In generalUnder the system, for periods (as specified by the Secretary) beginning on or after October 1, 2014, the Secretary shall establish a reporting process, with respect to treatment furnished for breast cancer, that provides for a method for specified health care providers to submit to the Secretary data on the performance of such providers during each period through use of the performance measures developed pursuant to subsection (c)(1). Such data shall be submitted in a form and manner and at a time specified by the Secretary.(2)Voluntary submission during initial 3 yearsThe reporting process under paragraph (1) shall provide for the voluntary submission of data (and incentives for such submission) under the process for periods ending before October 1, 2017.(3)Characteristics of data submitted under reporting processData submitted by a specified health care provider under the reporting process under paragraph (1) shall—(A)take into account the quality of breast cancer treatment furnished to all patients of the provider, regardless of the type of health insurance coverage of the patient or whether or not the patient has such coverage; and(B)be structured in a manner that allows for comparison according to race, educational level, income, insurance status, and any other category specified by the Secretary.(e)Public disclosureUnder the system, the Secretary shall establish procedures to require that information with respect to the quality demonstrated by a specified health care provider of treatment furnished for breast cancer during a period (based on the performance measures data submitted pursuant to subsection (c)(1) by the provider for such period) is made available on the official public Internet site of the Department of Health and Human Services in a clear and understandable form. Such procedures shall ensure that a specified health care provider has the opportunity to review the information that is to be made public with respect to the provider at least 30 days prior to such data being made public and shall provide for an appeals process in the case a provider claims such information to be incorrect or incomplete.(f)Value-Based purchasing for periods beginning October 1, 2017(1)In generalUnder the system, for periods beginning on or after October 1, 2017, and ending before October 1, 2020, the Secretary shall establish and implement, a value-based purchasing program, with respect to specified health care providers that furnish treatment for breast cancer during such a period, under which—(A)in the case of such a provider that does not submit data in accordance with the reporting process under subsection (d)(1) for such treatment furnished during such period, the Secretary shall reduce the amount that would otherwise be paid to such provider under this title for such treatment by an amount specified by the Secretary; and(B)in the case of such a provider that submits data in accordance with the reporting process under subsection (d)(1) for such treatment furnished during such period—(i)subject to clause (ii), if the Secretary determines such provider furnished low quality care (in accordance with a method specified by the Secretary) for such treatment, the Secretary shall reduce the amount that would otherwise be paid to such provider under this title for such treatment by an amount specified by the Secretary;(ii)if the Secretary determines such provider furnished low quality care (in accordance with the method specified under clause (i)) for such treatment, but the quality of care has improved as compared to the quality of care the provider furnished during the previous period, the Secretary shall reduce the amount that would otherwise be paid to such provider under this title for such treatment in accordance with an incremental method established by the Secretary that ensures that the amount of such reduction—(I)is less than the amount specified by the Secretary under clause (i); and(II)is based on the extent of improvement in the quality of care; and(iii)if the Secretary determines such provider did not furnish low quality care (in accordance with the method specified under clause (i)) for such treatment, the Secretary shall provide to such provider the amount to be paid to such provider under this title for such treatment.(2)Results-based paymentsThe amount of a reduction under subparagraph (A) or (B)(i) of paragraph (1) shall be determined in accordance with a method established by the Secretary.(g)ReportsNot later than October 1, 2015, and for each 6-month period thereafter (before fiscal year 2021), the Secretary shall submit to Congress a report that evaluates the development and implementation of the system, including—(1)an evaluation of the number of specified health care providers that submit data pursuant to subsection (c)(1);(2)an analysis of the effect of such system on reducing disparities in the provision of breast cancer treatment to patients based on race, level of education, income, and health insurance status of such patients; and(3)recommendations on whether (and to what extent) to extend the system under this section.(h)Application to part CThe Secretary shall provide for a method to apply the provisions of this section to treatment furnished under a plan under part C..